Citation Nr: 0511992	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss, on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
February 10, 1958, to August 9, 1958.  He then served in the 
Army Reserve and National Guard, which included several 
periods of ACDUTRA, through July 1966.  He was discharged 
from the National Guard, effective April 1, 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.  

In April 2004, the Board remanded the matter to the RO for 
further development.  The case has been returned for further 
appellate review.  


FINDINGS OF FACT

1.  Audiological evaluations establish the veteran's 
bilateral hearing loss is consistent with no more than Level 
II hearing for the left (better) ear and Level III hearing 
for the right (poorer) ear, with no exceptional pattern of 
hearing impairment.

2.  The veteran's bilateral hearing loss does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's bilateral 
hearing loss.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

In this case, the claim for a compensable evaluation was 
received in a notice of disagreement after the November 2001 
grant of entitlement to service connection for bilateral 
hearing loss.  Therefore, the RO's July 2001 development 
letter addressing entitlement to service connection satisfies 
VA's duty to notify, pursuant to VAOPGCPREC 8-03.  The RO 
then exceeded VA's duty to notify by sending a development 
letter to the veteran in April 2004, in which he was told of 
what was required to substantiate his increased rating claim 
and of his and VA's respective duties, and was asked to 
submit evidence and/or information in his possession to the 
RO.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains VA treatment records and the results 
of VA audiological examinations conducted in November 2000 
and May 2004.  There are no identified, outstanding records 
pertinent to the claim that VA must still attempt to obtain.  
The veteran did not respond to the April 2004 development 
letter.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

VA audiological testing in November 2000 demonstrated average 
puretone thresholds of 69 decibels for the right ear and 64 
decibels for the left ear.  Speech recognition score was 96 
percent bilaterally.  VA audiological testing in May 2004 
demonstrated average puretone thresholds of 73 decibels for 
the right ear and 60 decibels for the left ear.  Speech 
recognition score was 90 percent for the right ear and 92 
percent for the left ear.  The only possible interpretation 
of these findings is that the veteran's hearing loss has been 
and remains at no more than Level III in the right ear and 
Level II in the left ear.  In such a case, the numeric 
designations correlate to a noncompensable disability rating.  

Also, the VA audiometric findings do not document an 
exceptional pattern of hearing impairment that would support 
a compensable evaluation.  In November 2000, the puretone 
threshold at 1000 Hertz was 45 decibels in the right ear and 
50 decibels in the left ear.  In May 2004, the puretone 
threshold at 1000 Hertz was 50 decibels bilaterally.  These 
findings alone rule out an exceptional pattern of hearing 
impairment.  

The audiological findings of record reflect that the 
currently assigned noncompensable evaluation for bilateral 
hearing loss is appropriate and a higher evaluation for any 
period is not warranted.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for bilateral 
hearing loss for any period.  The veteran's assertions of 
decreased hearing, the diagnoses and treatment of hearing 
loss, etc., are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because, as 
previously noted, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, supra.

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  There is no evidence showing the 
veteran has required any period of hospitalization due to his 
hearing loss, and while he reports his hearing loss causes 
marked interference with employment, there is no evidence to 
support this contention.  The record indicates that the 
veteran retired from work in 1999 following heart surgery.  
In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disability is appropriately 
rated under the schedular criteria.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss, on appeal from the initial grant of service connection, 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


